Case 2:19-cv-12798-DML-APP ECF No. 43 filed 07/22/20       PageID.854   Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MARK W. DOBRONSKI, an individual,

          Plaintiff,                                USDC Case No. 19-cv-12798

vs

SELECTQUOTE INSURANCE
SERVICES, a California corporation

          Defendant.

  MARK W. DOBRONSKI                          JAFFE, RAITT, HEUER & WEISS, P.C.
  Post Office Box 85547                      Jonathan Sriro (P52100)
  Westland, MI 48185-0547                    Katherine Stefanou (P80830)
  Plaintiff in Propria Persona               Attorneys for Defendant
  Tel: (734) 641-2300                        27777 Franklin Road, Suite 2500
  Fax: (734) 641-2323                        Southfield, MI 48034
  markdobronski@yahoo.com                    Tel: (248) 351-3000
                                             Fax: (248) 351-3082
                                             jsriro@jaffelaw.com
                                             kstefanou@jaffelaw.com

STIPULATION TO DISMISS WITH PREJUDICE ALL CLAIMS AGAINST
      DEFENDANT SELECTQUOTE INSURANCE SERVICES

          Pursuant to a separate confidential release and settlement agreement, the

parties hereby stipulate and agree that Plaintiff Mark W. Dobronski, will dismiss,

with prejudice and with each party bearing his/its own attorney fees and costs, the

above-captioned lawsuit against SelectQuote Insurance Services.




4907892
Case 2:19-cv-12798-DML-APP ECF No. 43 filed 07/22/20        PageID.855   Page 2 of 3




 By: /s/ Mark W. Dobronski         By:       /s/ Jonathan Sriro
     MARK W. DOBRONSKI                       JAFFE, RAITT, HEUER & WEISS, P.C.
    Post Office Box 85547                    Jonathan Sriro (P52100)
    Westland, MI 48185-0547                  Katherine Stefanou (P80830)
    Plaintiff in Propria Persona             Attorneys for Defendant
    Tel: (734) 641-2300                      27777 Franklin Road, Suite 2500
    Fax: (734) 641-2323                      Southfield, MI 48034
    markdobronski@yahoo.com                  Tel: (248) 351-3000
                                             Fax: (248) 351-3082
                                             jsriro@jaffelaw.com
                                             kstefanou@jaffelaw.com




                                         2
Case 2:19-cv-12798-DML-APP ECF No. 43 filed 07/22/20   PageID.856   Page 3 of 3




                                     3
